FRIEDMAN, Judge,
dissenting.
I must respectfully dissent.
The issue before us is whether a licensee’s refusal to sign a hospital consent form constitutes that licensee’s refusal to submit to chemical testing.1 Although we considered *237this issue at great length in Conrad v. Department of Transportation, Bureau of Licensing, 142 Pa.Commonwealth Ct. 642, 598 A.2d 336 (1991), this court has now, inexplicably, strayed from the precise approach set forth in that precedential decision.
In Conrad, we examined the existing body of case law on this subject and finally clarified what had become a confused area of law. Carefully, we explained the analysis to be used in cases where we had to decide whether a licensee refused to submit to chemical testing within the meaning of the Implied Consent Law, 75 Pa.C.S. § 1547(a) and (b),2 or merely refused to comply with a pre-test procedure not explicitly required by that law. The key to this determination was whether an impermissible linkage existed between the procedure and the test, so that the former became a precondition to the latter. As we stated in Conrad:
We believe that the critical issue in refusal cases involving pre-test procedures is whether the procedure presented is imper-missibly linked to testing. Because § 1547 literally requires only that a motorist submit to chemical testing, and the sanction of license suspension applies only to a refusal of such testing, we hold that a suspension under § 1547 may not be supported by a licensee’s refusal to satisfy any condition not explicitly required by § 1547.
In addition, we believe that when a licensee appealing a suspension questions the appropriateness of pre-test procedures, the department’s burden of showing that a licensee refused chemical testing includes the burden of showing that the licensee was offered a meaningful opportunity to comply with § 1547. Therefore, where a precondition to chemical testing is linked with the performance of a chemical test, and the licensee is not informed that he or she can satisfy the requirements of § 1547, and avoid suspension by assenting to testing alone, we will resolve the question of whether a licensee has refused testing in favor of the licensee.
Id. at 655, 598 A.2d at 343.
The Conrad analysis followed the line of case law which, beginning with Maffei v. Department of Transportation, 53 Pa.Commonwealth Ct. 182, 416 A.2d 1167 (1980), recognized that linkage between the test and any pre-test procedure was the critical factor in determining whether a licensee refused testing under § 1547. However, we also noted a second line of cases, including Lewis v. Commonwealth, 114 Pa.Commonwealth Ct. 326, 538 A.2d 655 (1988), Selan v. Department of Transportation, Bureau of Traffic Safety, 108 Pa.Commonwealth Ct. 36, 529 A.2d 65 (1987), and Appeal of Kilcullen, 103 Pa.Commonwealth Ct. 521, 520 A.2d 947 (1987), which ignored the significance of linkage and focused primarily on the type of pretest procedure imposed or the licensee’s willingness to be tested. Critical of these approaches and aware that under the analysis espoused in Conrad, these non-linkage cases may have been decided differently, we specifically questioned the continued validity of Lewis, Selan, and Kilcullen. Conrad, 142 Pa.Commonwealth Ct. at 656 n. 26, 598 A.2d at 343 n. 26.
Despite this clear and well-reasoned Conrad opinion which was intended to finally reconcile our case law in this area, we foiled Conrad’s, objectives in Department of Trans*238portation v. Miller, 155 Pa.Commonwealth Ct. 564, 625 A.2d 755 (1993), when, inexcusably, we ignored Conrad and based our determination on Lewis and Selan, the very eases that Conrad questioned.3
The re-emerging unrest caused by Millers failure to follow, or even consider, Conrad is apparent in the majority’s opinion here. The majority relies on Miller and the Selan/Lew-is line of cases. I believe that the Conrad analysis should be reaffirmed and thus dispel any confusion that plagues this area of the law.
Having expressed my preference for the Conrad approach to this issue, I now address the concerns I have with the majority’s opinion. Unlike Miller, which failed even to mention Conrad, the majority discusses the Conrad opinion but refuses to follow it for five specific reasons. Although these reasons, offered on pages 6 and 7 of the majority opinion, may sound appealing, in the end they remain unconvincing.
First, the majority claims that § 1547 does not state any preference for written or oral consent. This is true and, in fact, actually supports Conrad’s rationale that a licensee should have to do no more than that which § 1547 explicitly requires. Because written consent is not a legal requirement, a licensee should be permitted to submit to chemical testing even when he only agrees to such testing orally.
Second, the majority notes that the consent form is required by the hospital and not DOT. This is not a valid argument because the hospital acts for DOT when it interposes a consent form as a pre-test condition. See Conrad, 142 Pa.Commonwealth Ct. at 646, 598 A.2d at 338. Moreover, if a licensee agrees orally, the hospital can administer the test without a signed consent form. By relieving hospitals of liability, 75 Pa.C.S. § 1547(j), and imposing implied consent, 75 Pa.C.S. § 1547(a), the law renders such forms redundant and unnecessary, both to the hospital and under § 1547.
Third, the majority points out that the form merely acknowledges the licensee’s consent to the withdrawal of blood and, thus, presents no burden to his duty to submit to testing. Again, this is true, which is why, as discussed in Conrad, the linkage between the form and the test is impermissible. After consenting orally, a licensee should be given the opportunity to submit to chemical testing without having to memorialize his consent to that test in writing as a precondition.
Fourth, the majority, at page 236, notes that “anything substantially less than an unqualified, unequivocal assent constitutes a refusal under § 1547.” However, this principle does not extend to situations where, because of impermissible linkage between the test and extraneous requirements, a licensee has not been given a meaningful opportunity to satisfy § 1547 requirements. See Conrad, 142 Pa.Commonwealth Ct. at 655 n. 25, 598 A.2d at 343 n. 25.
Fifth, the majority reiterates the objective to be served by the Implied Consent Law and contends that the purpose of the law would be frustrated if a licensee could avoid a suspension simply by refusing to authorize in writing what he has agreed to orally. Again, utilization of the linkage approach makes this argument invalid because a licensee would not be able to avoid suspension in this manner unless the form and test were improperly linked. In fact, allowing licensees to submit to testing after merely giving their oral consent serves the purpose of the law; it is by preventing a licensee who is agreeable to testing from satisfying § 1547 requirements that we frustrate the Implied Consent Law. .The point is, license suspension is not proper unless the licensee refuses to submit to the test. If the licensee is willing to submit to the actual testing, he should not face suspension of his license merely because he will not sign an unnecessary piece of paper beforehand.
Therefore, where a precondition to chemical testing is impermissibly linked with the *239performance of a chemical test, and the lieen-see is not informed that he can satisfy the requirements of § 1547 and avoid suspension by assenting to testing alone, I would resolve the question of whether a licensee has refused testing in favor of the licensee. Conrad, 142 Pa.Commonwealth Ct. at 655, 598 A.2d at 343.
Based on my review of the record here, Smith initially agreed to take the test (R.R. at 15a-16a), and he never refused to submit to a blood test, but only refused to sign the hospital consent form. (R.R. at 15a-17a.) I believe that this constitutes competent evidence to support a finding that Smith did not refuse to take the blood test. The police officer here acted improperly and should have informed Smith that the completion of the consent form was unnecessary for administering the blood test. Because the police officer himself promoted the belief that the two were linked and did not proceed further to administer the blood test, competent evidence of record exists to prove that Smith did not make a conscious and knowing refusal to submit to a chemical test. Accordingly, the trial court erred by holding otherwise.
PELLEGRINI and KELLEY, JJ., join in this dissent.

. To sustain a license suspension under 75 Pa. C.S. § 1547(b), Department of Transportation, Bureau of Driver Licensing (DOT) must establish that the licensee:
(1) was arrested for driving while under the influence of alcohol,
(2) was requested to submit to a chemical test,
(3) refused to submit to such a test, and
(4) was specifically warned that a refusal would result in the revocation of his driver’s license.
Department of Transportation, Bureau of Driver Licensing v. Jennings, 156 Pa.Commonwealth Ct. 219, 627 A.2d 211 (1993). Here, I focus my review on whether Smith refused to submit to a chemical test.


. The “Implied Consent Law,” which is found at 75 Pa.C.S. § 1547(a) and (b), provides in relevant part:
(a) General Rule. — Any person who drives, operates or is in actual physical control of the movement of a motor vehicle in this Commonwealth shall be deemed to have given consent to one or more chemical tests of breath, blood or urine for the purpose of determining the alcoholic content of blood or the presence of a controlled substance if a police officer has reasonable grounds to believe the person to have been driving, operating or in actual physical control of the movement of a motor vehicle: (1) while under the influence of alcohol.... (b) Suspension for refusal.—
(1) If any person placed under arrest for a violation of section 3731 (relating to driving under the influence of alcohol or controlled substance) is requested to submit to chemical testing and refuses to do so, the testing shall not be conducted but upon notice by the police officer, the department shall suspend the operating privilege of the person for a period of 12 months.
(2) It shall be the duty of the police officer to inform the person that the person’s operating privilege will be suspended upon refusal to submit to chemical testing.


. I do not mean to say that Miller was wrongly decided, but only question the approach used to reach the result. Miller was concerned with a licensee’s effort to impose liability upon the hospital in the event that he should contract disease, in contravention of 75 Pa.C.S. § 1547(j). Because Conrad's rationale depends in part upon a hospital’s guaranteed immunity, I believe that the result in Miller would have been identical under a Conrad analysis.